Citation Nr: 1748418	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  13-14 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an effective date earlier than April 30, 2010, for the assignment of a separate 10 percent rating for gout of the right shoulder.

2.  Entitlement to an effective date earlier than April 30, 2010, for the assignment of a separate 10 percent rating for gout and acromioclavicular degenerative joint disease of the left shoulder.

2.  Entitlement to an effective date earlier than April 30, 2010, for the assignment of a separate 10 percent rating for gout of the right hip.

4.  Entitlement to an effective date earlier than April 30, 2010, for the assignment of a separate 10 percent rating for gout of the left hip.

5.  Entitlement to an effective date earlier than February 21, 2008, for the assignment of a separate 10 percent rating for gout of the left wrist and metacarpophalangeal joints (minor).

6.  Entitlement to an effective date earlier than May 21, 2009, for the assignment of a separate 10 percent rating gout of the right wrist.

7.  Entitlement to an effective date earlier than May 21, 2009, for the assignment of a separate 10 percent rating for gout of the right elbow.

8.  Entitlement to an effective date earlier than May 21, 2009, for the assignment of a separate 10 percent rating for gout of the left elbow.

9.  Entitlement to an effective date earlier than May 21, 2009, for the assignment of a separate 10 percent rating for gout of the right ankle and foot.

10.  Entitlement to an effective date earlier than May 21, 2009, for the assignment of a separate 10 percent rating for gout of the left ankle and foot.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to April 2006.  

This case comes before the Board of Veterans' Appeals Board on appeal from December 2009 and August 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, and Portland, Oregon, respectively.  Jurisdiction over the appeal resides with the RO in Seattle, Washington.

The Veteran testified at a Board video-conference hearing before the undersigned in October 2016; a copy of the transcript has been associated with the electronic claims file.

The Board recognizes that the earlier effective date issues involving gout of the hips and shoulders were characterized by the RO as claims for an earlier effective date for the award of "service connection."  However, the Veteran has been service-connected for gout as an active disease involving multiple joints since May 1, 2006.  See November 2006 rating decision (awarding service connection for "gout, with multiple joint involvement" generally); November 2008 rating decision (explaining that "we are now evaluating each joint affected by gout separately," discontinuing the single rating under Diagnostic Code 5017 for gout, and awarding "a separate compensable evaluation for gout" of the right and left knees and right and left metacarpophalangeal joints).  Here, it is the Veteran's contention that, instead of being rated for his gout of multiple joints under a single Diagnostic Code 5017 since service connected in May 2006, he should have received separate compensable ratings for the affected joints, specifically including his shoulders and hips, throughout that entire time and not just on the date that he filed his claim for an increased rating on August 30, 2010.  See August 30, 2010 claim ("I am making these statements to support my claim for compensation for Gout with Multiple Joint Involvement."); July 2010 statement (I am submitting this statement to support my claim for [i]ncreased compensation. . . .  I am requesting consideration that [bilateral shoulder and hip] joints be added to the joints already approved, and that an increase be awarded based on these joints accumulative value."); October 2016 Board Hearing Transcript (discussing the Veteran's desire to obtain individual gout ratings by joint dating back to service connection).  Thus, as the date of service connection for gout of multiple joints is not in dispute, the effective date issues on appeal are in fact claims for an earlier effective date for separate compensable ratings for the identified joints and not earlier effective date claims for "service connection."  Accordingly, the appellate issues have been modified slightly to correct this mischaracterization.  

Next, the Board notes that the Veteran's April 2010 statement expressed his desire "for my left and right [a]nkles, left and right [f]eet, left and right [w]rists, left and right [e]lbows to be retroactive to my initial claim dated November 18, 2005[,] to be effective May 01, 2006," thereby communicating his disagreement with the effective date assigned for the separate compensable ratings for gout that were assigned in the December 2009 rating decision.  The December 2009 rating decision assigned separate 10 percent ratings for the following:  gout of the left ankle and foot, gout of the right ankle and foot, gout of the left elbow, gout of the right elbow, gout of the left elbow, all effective May 21, 2009, the date of the Veteran's claim for an increased rating for his gout.  It also determined that the previous "rating decision dated 9/22/2008 incorrectly assigned a 10 percent evaluation from 2/21/2008 for gout in the metacarpophalangeal joints of the left hand without evidence of painful or limited motion" and proposed to reduce the evaluation of gout affecting the left metacarpophalangeal joints from 10 percent to 0 percent from February 21, 2008 to May 21, 2009, and to assign a new 10 percent evaluation for gout affecting the left wrist and the left metacarpophalangeal joints effective May 21, 2009.  However, it does not appear that the proposed reduction was ever effectuated, as the Veteran's left hand (including both the previously rated metacarpophalangeal joints, as well as the newly added wrist disability from the December 2009 rating decision) has remained rated as 10 percent disabling since February 21, 2008.  See August 2011 rating codesheet.  Inasmuch as the December 2009 rating decision assigned the effective dates for separate compensable ratings for gout of his bilateral ankles and feet, right wrist, and bilateral elbows, and reevaluated the effective date for the left wrist along with the previously established metacarpophalangeal joints on the basis of clear and unmistakable error, the Veteran's April 2010 notice of disagreement is sufficient to initiate an appeal with regard these six effective dates.  Accordingly, the Board takes limited jurisdiction over these matters for the purpose of remanding for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).

Finally, although the Veteran has also expressed his disagreement with the effective date initially assigned for a 10 percent rating for his right hand metacarpophalangeal joints in his May 2013 VA Form 9, his disagreement was not received within one year of the September 2008 rating decision that awarded the separate 10 percent rating for this disability effective February 21, 2008.  In Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that once a rating decision which establishes an effective date becomes final, the only way that such a decision can be revised is if it contains clear and unmistakable error (CUE).  The Court noted that any other result would vitiate the rule of finality. Id.  In other words, the Court has found that there are no freestanding claims for an earlier effective date. Id.  Because the Veteran did not timely disagree with the assignment of the effective date of the 10 percent rating for his right hand metacarpophalangeal joints when it was established in the September 2008 rating decision, and no appeal has been developed by the Agency of Original Jurisdiction (AOJ), no further action is necessary with respect to this issue. 

The issues of (1) entitlement to an effective date earlier than February 21, 2008, for the assignment of a separate 10 percent rating for gout of the left wrist and metacarpophalangeal joints (minor); (2) entitlement to an effective date earlier than May 21, 2009, for the assignment of a separate 10 percent rating gout of the right wrist; (3) entitlement to an effective date earlier than May 21, 2009, for the assignment of a separate 10 percent rating for gout of the right elbow; (4) entitlement to an effective date earlier than May 21, 2009, for the assignment of a separate 10 percent rating for gout of the left elbow; (5) entitlement to an effective date earlier than May 21, 2009, for the assignment of a separate 10 percent rating for gout of the right ankle and foot; and (6) entitlement to an effective date earlier than May 21, 2009, for the assignment of a separate 10 percent rating for gout of the left ankle and foot are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.




FINDINGS OF FACT

1.  The RO granted service connection for gout, with multiple joint involvement, and assigned a 20 percent rating under Diagnostic Code 5017 in an unappealed November 2006 rating decision, which became final.

2.  The Veteran filed a claim for an increased rating for gout in February 2008, and the RO discontinued the single 20 percent rating for gout and awarded separate 10 percent ratings for gout of the right and left metacarpophalangeal joints and right and left knees in an unappealed September 2008 rating decision, which became final.

3.  The Veteran filed a claim for an increased rating for gout in February 2009, and the RO continued the separate 10 percent ratings for gout of the right and left metacarpophalangeal joints and right and left knees in a May 2009 rating decision, which became final.

4.  The Veteran filed a claim for an increased rating for gout in May 2009, and the RO awarded separate 10 percent ratings for gout of the right and left elbows, right and left ankles and feet, right wrist, and determined that the previous "rating decision dated 9/22/2008 incorrectly assigned a 10 percent evaluation from 2/21/2008 for gout in the metacarpophalangeal joints of the left hand without evidence of painful or limited motion" and proposed to reduce the evaluation of gout affecting the left metacarpophalangeal joints from 10 percent to 0 percent from February 21, 2008, to May 21, 2009, and to assign a new 10 percent evaluation for gout affecting the left wrist and the left metacarpophalangeal joints effective May 21, 2009; although the Veteran disagreed with the effective dates of the award of these separate ratings, the Veteran did not disagree with the evaluation assigned, and the decision became final with respect to the ratings assigned for his gout.

5.  The Veteran's next claim for an increased rating for gout was received on April 30, 2010; it is not shown that his shoulder and hip gout underwent an increase in severity during the one-year period prior to April 30, 2010.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to April 30, 2010, for the award of a separate 10 percent rating for gout of the right shoulder have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.157, 3.400 (2016).

2.  The criteria for an effective date prior to April 30, 2010, for the award of a separate 10 percent rating for gout and acromioclavicular degenerative joint disease of the left shoulder has not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.157, 3.400 (2016).

3.  The criteria for an effective date prior to April 30, 2010, for the award of a separate 10 percent rating for gout of the right hip have not been met.  
38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.157, 3.400 (2016).

4.  The criteria for an effective date prior to April 30, 2010, for the award of a separate 10 percent rating for gout of the left hip have not been met.  
38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.157, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald,
814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).



II.  Effective Date for Separate Compensable Ratings of the Hips and Shoulders

In this case, in August 2011, the RO awarded additional, separate 10 percent ratings for gout of the right shoulder; gout and acromioclavicular joint degenerative joint disease of the left shoulder; gout of the right hip; and gout of the left hip.  Because the Veteran filed a timely notice of disagreement with the August 2011 rating decision that established the effective date for the award of these separate 10 percent ratings and perfected his appeal, the Board properly has jurisdiction over these effective date issues.  See Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006) (there is no such thing as a freestanding claim for an earlier effective date).

Generally, the effective date of an award "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor." 38 U.S.C.A. § 5110(a).  However, in a claim for increased compensation, the effective date may date back as much as one year before the date of the application for increase if it is factually "ascertainable that an increase in disability had occurred" within that one year. 38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §3.400(o)(2) (2016); see Gaston v. Shinseki, 605 F.3d 979, 983 (Fed. Cir. 2010) (the statute and its implementing regulation require "that an increase in a veteran's service-connected disability must have occurred during the one year prior to the date of the veteran's claim in order to receive the benefit of an earlier effective date").

During the time period in question, the VA administrative claims process has recognized both formal and informal claims.  See Norris v. West, 12 Vet. App. 413, 416 (1999).  Prior to March 24, 2015, § 3.157(b)(1) of title 38, Code of Federal Regulations, provided that an informal claim for benefits "will" be initiated by a report of examination or hospitalization for previously established service-connected disabilities.  38 C.F.R. § 3.157(b)(1) (in effect prior to Mar. 23, 2015); see also Massie v. Shinseki, 25 Vet. App. 123, 132 (2011) ("It is self-evident that the purpose of § 3.157(b)(1) is to avoid requiring a veteran to file a formal claim for an increased disability rating where the veteran's disability is already service connected and the findings of a VA report of examination or hospitalization demonstrate that the disability has worsened."), aff'd, 724 F.3d 1325 (Fed. Cir. 2013). 

The Board notes that the procedural development of the Veteran's service-connected gout is quite complex.  By way of history, the RO initially granted service connection for gout, with multiple joint involvement, and assigned a 20 percent rating under Diagnostic Code 5017 in an unappealed November 2006 rating decision, which became final.  The Veteran filed a claim for an increased rating for gout in February 2008, and the RO discontinued the single 20 percent rating for gout and awarded separate 10 percent ratings for separate joints-specifically gout of the right and left metacarpophalangeal joints and right and left knees-in an unappealed September 2008 rating decision, which became final because no notice of disagreement was filed, nor was new and material evidence received within one year of the decision. 

The Veteran filed a claim for an increased rating for gout in February 2009, and the RO continued the separate 20 percent ratings for gout of the right and left metacarpophalangeal joints and right and left knees in a May 2009 rating decision.  This rating decision also became final because no notice of disagreement was filed, nor was new and material evidence received within one year of the decision; rather, the evidence submitted in the one year period after this decision pertain to his claim for an increased rating and is not considered "new or material" as to the evaluation of gout during the claim period addressed by the May 2009 rating decision.  

Thereafter, the Veteran filed another claim for an increased rating for gout in May 2009, and the RO awarded separate 10 percent ratings for gout of the right and left elbows, right and left ankles and feet, right wrist, and determined that the previous "rating decision dated 9/22/2008 incorrectly assigned a 10 percent evaluation from 2/21/2008 for gout in the metacarpophalangeal joints of the left hand without evidence of painful or limited motion" and proposed to reduce the evaluation of gout affecting the left metacarpophalangeal joints from 10 percent to 0 percent from February 21, 2008, to May 21, 2009, and to assign a new 10 percent evaluation for gout affecting the left wrist and the left metacarpophalangeal joints effective May 21, 2009.  Significantly, the Veteran was provided with regulatory-compliant notice of this rating decision by virtue of a December 2009 notice letter, with accompanying notice of procedural and appellate rights, sent to the Veteran's last known address of record.  Although the Veteran filed a notice of disagreement with the effective dates for the separate compensable ratings for the wrists, elbows, feet and ankles assigned in this decision, he did not disagree with the level of disability evaluation percentages assigned.  Additionally, although the Board recognizes that statements (including his April 2010 claim for an increased rating for his gout) and VA treatment records were received within the one year appeal period, those records are not new and material to the evaluation of gout assigned during the claim period addressed by the December 2009 rating decision so as to invoke the doctrine of a pending claim under 38 C.F.R. § 3.156(b).  Accordingly, the December 2009 rating decision became final with respect to the evaluations assigned for his gout.  

In trying to find the earliest increased rating claim for gout following the final denial, there is no indication in the record of any formal or informal claim until April 30, 2010, even though the Board recognizes that any communication or action indicating an intent to apply for a benefit may be considered an informal claim.  
38 C.F.R.§ 3.155 (in effect prior to Mar. 23, 2015).  Nor does a review of VA treatment records reflect an informal claim for increased benefits under 38 C.F.R. 
§ 3.157 (in effect prior to Mar. 23, 2015).  Thus, in its August 2011 rating decision, the RO determined that separate compensable evaluations for gout of hips and shoulders were warranted effective April 30, 2010, the date his claim for an increased rating for gout was received.

Having determined that April 30, 2010, is the date of receipt of the increased rating claim for gout for purposes of assigning an effective date for the awards of separate ratings for the hips and shoulders, the Board has reviewed the evidence of record to determine whether an ascertainable increase in the severity of his hips and shoulder gout occurred during the preceding year.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).  Here, however, there is no evidence that such an increase was factually ascertainable during that one-year period.  Rather, VA treatment records obtained from this time period do not specifically mention any increased symptoms of the hips and shoulders.  See e.g., June 2009 VA treatment record (noting full active range of motion of the shoulders and abduction to 180 degrees).  Indeed, the Veteran reported that he had left hip gout "for 6 years and bilateral shoulder pain for 10 years," as well as bilateral hip pain since a gout attack on his knees that caused him to walk differently, during the October 2010 VA examination report.  This suggests that, although his hips and shoulders may have been symptomatic on and off for some time, there was no specific increase in disability making it factually ascertainable that separate compensable ratings became warranted during the period from April 2009 until April 2010.  As such, there is no evidentiary basis for assigning an effective date for separate 10 percent ratings for the hips or shoulders at any time during the one-year period prior to April 30, 2010.

For all the foregoing reasons, the Board concludes that the preponderance of the evidence is against the assignment an effective date prior to April 30, 2010, for the award of separate 10 percent ratings for gout of the right shoulder, gout and acromioclavicular degenerative joint disease of the left shoulder, gout of the right hip, and gout of the left hip.  The appeal must therefore be denied.

ORDER

An effective date earlier than April 30, 2010, for the award of a separate 10 percent rating for gout of the right shoulder is denied.

An effective date earlier than April 30, 2010, for the award of a separate 10 percent rating for gout and acromioclavicular degenerative joint disease of the left shoulder is denied.

An effective date earlier than April 30, 2010, for the award of a separate 10 percent rating for gout of the right hip is denied.

An effective date earlier than April 30, 2010, for the award of a separate 10 percent rating for gout of the left hip is denied.

REMAND

As mentioned in the Introduction, the Veteran filed a timely a notice of disagreement in April 2010 with the effective dates established in the December 2009 rating decision for the separate compensable evaluations given for his gout of the right and left elbows, right and left ankles and feet, right wrist, and left wrist in combination with the metacarpophalangeal joints of the left hand (minor), in a September 2008 rating decision.  

The Veteran's disagreement with the effective dates for the separate compensable ratings was noted on several occasions by the RO, and even clarified by the Veteran's representative, but was deferred on multiple occasions and was never properly addressed.  See April 2010 Report of General Information by a VA employee (noting that the Veteran "wants to file a claim for a[n] earlier effective date for his bilateral ankles, feet, elbows, wrist . . . and I assured him I would . . . reopen his claim for an earlier effective date"); March 2011 VA duty-to-assist letter ("We are working on your claim for . . . Earlier Effective Date."); March 2011 rating decision ("Earlier effective date for service connection of ankles, feet, elbows and wrists is deferred."); August 2011 deferred rating decision ("The issue of an earlier effective date for the service connected conditions of ankles, feet, elbows, and wrists was deferred by the rating decision dated March 18, 2011 . . .  we are of the opinion that this is more appropriately handled as an appeal.  From the Veteran's VA Form 21-4138 received April 30, 2010, the [V]eteran appears to be disagreeing with the effective date we have assigned for these issues pertaining to gout with multiple joint involvement, May21, 2009."); August 2011 deferred rating decision (the Veteran "was within the appeal period for the decision concerning gout of the ankles, feet, wrists and elbows when he declared his argument in April 2010. . . .  At this point we should probably take his statements as a Notice of Disagreement.  However, my recommendation would be to obtain clarification from the [V]eteran as to which route he would like to take:  CUE, or Notice of Disagreement"); September 2011 representative clarification (discussed with the [V]eteran what the requirements were for a Clear and Unmistakeable claim was. The [V]eteran agreed to file a NOD instead.").
 
Accordingly, in order to put the matter in the correct procedural posture, a statement of the case adjudicating these six effective date claims should be issued to the Veteran.


Under these circumstances, the case is REMANDED for the following action:

Issue a statement of the case addressing the issues of (1) entitlement to an effective date earlier than February 21, 2008, for the assignment of a separate 10 percent rating for gout of the left wrist and metacarpophalangeal joints (minor); (2) entitlement to an effective date earlier than May 21, 2009, for the assignment of a separate 10 percent rating gout of the right wrist; (3) entitlement to an effective date earlier than May 21, 2009, for the assignment of a separate 10 percent rating for gout of the right elbow; (4) entitlement to an effective date earlier than May 21, 2009, for the assignment of a separate 10 percent rating for gout of the left elbow; (5) entitlement to an effective date earlier than May 21, 2009, for the assignment of a separate 10 percent rating for gout of the right ankle and foot; and (6) entitlement to an effective date earlier than May 21, 2009, for the assignment of a separate 10 percent rating for gout of the left ankle and foot.  These issues should not be certified or returned to the Board unless the appellant submits an adequate substantive appeal following the issuance of the statement of the case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action 




must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals













Department of Veterans Affairs


